             Case 1:20-cv-03448-RA Document 27 Filed 12/11/20 Page 1 of 1
                                                                       USDC-SDNY
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                           DOC#:
SOUTHERN DISTRICT OF NEW YORK                                          DATE FILED:


 MANUEL IYAHEN,

                              Plaintiff,
                                                                    No. 20-CV-3448 (RA)
                         v.
                                                                            ORDER
 CITY OF NEW YORK, et al.,

                              Defendants.


RONNIE ABRAMS, United States District Judge:

         By motion dated December 10, 2020, Defendants City of New York, Police Officer Scott Kardian,

Police Officer Justin Tam, and Sergeant Christopher Maki seek reconsideration of the Court’s December

4, 2020 Order granting Plaintiff Manuel Iyahen’s December 3, 2020 letter motion to remove this case

from Local Civil Rule 83.10 (the “1983 Plan”), and adjourn the previously scheduled mediation. Having

now considered Defendants’ objections to removing this case from the 1983 Plan, Defendants’ motion is

GRANTED. The Court agrees that mediation would still be a “valuable endeavor in this case.” See Dkt.

24.

         It is hereby ORDERED that this matter is reinstated in the 1983 Plan. In accordance with that

plan, the parties shall participate in the Southern District of New York's mediation program. The initial

pre-trial conference is hereby adjourned to January 15, 2021 at 10:30 a.m. By no later than January 8,

2021, the parties shall submit a joint letter updating the Court on the status of this case.

         The Clerk of Court is respectfully directed to terminate item 23 on the docket.

SO ORDERED.

Dated:      December 11, 2020
            New York, New York


                                                      Ronnie Abrams
                                                      United States District Judge
